Citation Nr: 1205603	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-05 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of an insect bite, claimed as a tender scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from December 1984 to December 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This case was brought before the Board in May 2011, at which time the claim was remanded to provide the Veteran a Board hearing via videoconference.  This hearing was scheduled for September 2011.  However, the Veteran informed VA that he wished to cancel the scheduled hearing and requested that adjudication of his claim proceed.  See September 2011 Report of Contact.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for residuals of an in-service insect bite, which he claims has resulted in a chronic, tender scar on his right calf.  Upon reviewing the record, the Board finds that additional development is necessary in the instant case.

VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Initially, the Board notes the record is void of any post-service treatment for a tender scar as the result of an in-service insect bite.  However, the Board notes the Veteran is competent to report what is observable to a lay person, including pain and a visible scar.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, the service treatment records indicate the Veteran sought treatment for a bump on the right calf and was treated for a probable spider bite in March 1985.  Given the Veteran's lay statements regarding current symptomatology, as well as records of in-service treatment for an insect bite, the Board finds the Veteran should be provided a VA examination to determine whether the Veteran currently suffers from chronic residuals of an insect or spider bite and, if so, whether such residuals are etiologically related to active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of an insect bite, to include scarring.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should indicate whether the Veteran suffers any chronic residuals of an insect bite, and provide a current diagnosis.  If such residuals are diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any such residuals are etiologically related to the Veteran's active military service.  The examiner should specifically comment on the Veteran's assertion of irritation and scarring.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


